DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The arguments filed on 02/05/2021 are acknowledged and have been fully considered.  Claims 1-12, 14-15, 17, 19, 23, and 27-29 are now pending.  Claims 13, 16, 18, 20-22, and 24-26 are canceled.
Claims 1-12, 14-15, 17, 19, 23, and 27-29 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carley et al. (US20120231083).
Carley teaches and claims a medicament comprising a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment (claim 1). Wherein the delayed release compartment maybe a solid, semisolid or liquid compartment and form a plurality of microparticles (claims 14 and 15). Wherein the cannabinoid is dronabinol (claim 17). According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (paragraph 0017). Example 12 specifically teaches a plurality of pellets composition. Wherein the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating comprising dronabinol (THC) dissolved in ethanol (solubilizer), dispersed in sodium lauryl sulfate (surfactant) and charged into Neusilin US2 (i.e. a silica core) and coated with ethylcellulose (drug releasing agent) (paragraph 0272).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7, 9-12, 15, 17, 19, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 20120231083), as applied to claims 1,2, 6, 8 and 14 above.
The disclosure of Carley is discussed above and incorporated herein.
Regarding instant claim 3, Carley teaches its solid compartment may be a sugar glass compartment (claim 4) and that microspheres made from starch or chitosan may be used (paragraph 0112).
Regarding instant claim 4, Carley teaches a delayed release dosage compartment is a dosage compartment comprising a release-modifying amount of a release modifier and a cannabinoid partitioned in said delayed release compartment and that a dosage compartment means a discrete layer, sphere, fraction or formulation encompassing a cannabinoid (paragraphs 0036-0037). Therefore it is understood the presence of cannabinoid in a delayed release modifier coating. Example 12 teaches delayed release pellets wherein Neusilin US2 is charged with the required quantity of dronabiniol to a fluid bed coater wherein the ethylcellulose coating dispersion is applied (paragraphs 0291-0296)
Regarding instant claim 5, Carley teaches a delayed release compartment comprises a release-modifying amount of a release modifier (release-controlling polymer) and that an immediate release 
Regarding instant claim 7, Carley teaches the use of polyvinylpirrolidone as an outer layer comprising a cannabinoid to provide a more immediate release of the cannabinoid (paragraph 0116).
Regarding instant claims 9-12 and 15, Carly teaches its composition may be a liquid dosage compartment comprising an aqueous or semi-aqueous liquid component comprising a cannabinoid and organic co-solvents such as ethanol (paragraph 0101), lipophilic medium comprising triglycerides or oils such as borage oil (paragraph 0102) and surfactants such as sorbitan monooleate (paragraph 0138). Example 12 Table 7 further teaches the dronabinol dissolved in ethanol (solubilizer) and dispersed in sodium lauryl sulfate (surfactant).
Regarding instant claims 17 and 23, Carley teaches a plurality of pellets composition (Example 12, Table 7). Comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. The immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating. Wherein, the delayed release compartment contains 3.49% dronabinol (i.e. THC), dissolved in 15-65% ethanol (i.e. solubilizer) (disclosed in paragraph 0101), dispersed in 3.49% sodium lauryl sulfate (i.e. surfactant) and charged to 27.91% Neusilin (i.e. core) and coated with 5.30% ethylcellulose. According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (paragraph 0017).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Regarding instant claim 19, Carley teaches that the immediate release dosage compartment is the portion of a dosage form that releases greater than 75% of the cannabinoid contained in the portion within 60 minutes, or greater than 50% within 30 minutes in an in vitro dissolution assay (paragraph 0039) and that the release of a cannabinoid partitioned in a delayed release compartment is delayed by about any of: 100%, 150%, 200%, 300%, 400%, 500%, 600%, 700%, or 800%, compared to an immediate release medicament (paragraph 0036). Carley also discloses that a release modifier can act independently or in concert to cause the delayed release of a cannabinoid from a medicament or dosage compartment and/or that slow or delay the absorption of the cannabinoid in the gut (paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to manipulate and optimize the amounts of core, cannabinoids, release modifiers, surfactants and solubilizers to reach a target release profile or therapeutic window. As recognized by Carley, the skilled artisan can modify its formulation to meet a target PK profile. Examples of such modifications may include: adjusting drug to release modifier ratio; adjusting concentration of viscosity modifier (typically increasing the concentration slows release); adjusting the grade of the viscosity modifier (using a higher molecular weight polymer typically slows release); using different viscosity modifiers (separate material or combinations of materials) (paragraphs 0266-0270).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Regarding instant claims 27 and 28, Carley teaches its composition is administered orally to treat cannabinoid-sensitive disorders (abstract), such as sleep apnea anxiety, stress, headache, nausea, pain (paragraph 0019).
A reference is analyzed using its broadest teachings. MPEP 2123 [R-08.2012]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with that reasoning, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to rearrange the disclosed teachings of Carley et al. and arrive at the claimed invention.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 20120231083), as applied to claims 27 and 28 above in view of Bosse et al. (US10179109).
The disclosure of Carley is discussed above and incorporated herein.
Carley does not teach wherein prior to administration, the composition is sprinkled on food or nutrient that is solid, semi-solid, or liquid; into water; or into other types of liquid drink.
Bosse claims an oral dosage form comprising a plurality of particulates comprising a core and a layer enclosing the core, wherein said layer comprises an antiemetic (claim 1). Said antiemetic may be dronabinol, tetrahydrocannabinol and cannabinoid (claims 17). According to Bosse the capsules can be broken such that the particulates are sprinkled on soft foods and swallowed without chewing (col 52 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composition of Carley as disclosed by Bosse. One would have been motivated to use the known technique of Bosse and sprinkle the composition of Carley into soft foods to aid in the oral delivery of dosage forms. Such a combination of using a known technique to improve similar product in the same way is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 

	Applicant argues that the Neusilin US2 particles present in the invention of Carley are not discussed as material to create cores and that there is no core present in the teachings of Carley. However, examiner notes that the claims are given their broadest reasonable interpretation consistent 

	In regards to the applicant’s argument of Carley in view of Bosse, the teachings of Carley in regards to the core have been described above, thus the argument is no longer relevant as it would have .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611